This claim is to recover damages for personal injuries sustained *674by claimant while operating Ms automobile on a State Mghway known as route 13, extending from the town of Truxton to the city of Cortland. About nine o’clock in the evening of July 7, 1935, claimant was driving Ms car southerly on tMs ‘ Mghway. His car skidded, left the Mghway, struck a tree and claimant was seriously injured. The Court of Claims found that the sMdding of claimant’s car was caused by reason of the existence of wet dirt and mud on the surface of the macadam wMch was from twenty-five to fifty feet lengthwise; that the existence of the dirt and mud on the highway resulted from the dirt in the bank on the west side of the highway being washed onto the Mghway during times of rain. The court also found that for several months prior to the accident there was a deposit of soil and dirt on the macadam Mghway at the place of the accident; that the road there was MgMy slippery and that the State failed to use reasonable care to remedy the same. The court also found that the State was negligent and that claimant was free from contributory negligence. The evidence sustains these findings. Judgment unammously affirmed, with costs. Present —■ Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.